Citation Nr: 1015081	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-24 342	)	DATE
	)
	MERGED APPEAL	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to December 19, 2000, 
for the grant of service connection for Type II diabetes 
mellitus.

(The claim for payment or reimbursement of unauthorized 
medical expenses incurred at the Shasta Regional Medical 
Center [Shasta ER] on September 21, 2006, will be addressed 
in a separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at the Shasta ER on 
September 21, 2006, has been merged with this appeal.  
However, as such issue arose from a different agency of 
original jurisdiction (AOJ), it will be addressed in a 
separate Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was afforded a Travel Board hearing in October 
2009 before the undersigned Veterans Law Judge.  However, 
within 15 days from the date of that hearing, the Veteran's 
representative telephoned the RO and indicated that the 
Veteran would like another Travel Board hearing.  The Veteran 
asserted that he was unable to fully express his contentions 
at the October 2009 hearing because he was suffering from a 
diabetic incident at the time.  

The Board notes that such request was not made in writing 
and, therefore, it does not constitute a motion for new 
hearing.  See 38 C.F.R. § 20.704 (2009).  However, the 
October 2009 hearing transcript includes references to the 
Veteran being unable to express himself due to his various 
disabilities and needing food.  As such, the Board finds that 
good cause has been shown, and a new hearing should be 
scheduled in order to satisfy the requirements of due 
process.  Accordingly, a remand is necessary to afford the 
Veteran his requested Travel Board hearing.  See 38 C.F.R. §§ 
20.703, 20.704 (2009).  If appropriate, such hearing should 
be scheduled simultaneously with the hearing concerning the 
issue of payment or reimbursement of unauthorized medical 
expenses incurred at the Shasta ER on September 21, 2006, 
which is addressed in a separate Board decision.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at 
the RO before a Veterans Law Judge.  If 
appropriate, such hearing should be 
scheduled simultaneously with the 
hearing concerning the issue of payment 
or reimbursement of unauthorized 
medical expenses incurred at the Shasta 
ER on September 21, 2006, which is 
addressed in a separate Board decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

